Citation Nr: 1610122	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  10-38 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a jaw condition to include an anterior open bite and temporomandibular joint condition (TMJ).
 
 2.  Entitlement to service connection for a dental condition for treatment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran's representative on behalf of Veteran




ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from August 1970 and August 1973. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

A videoconference hearing before the undersigned Veterans Law Judge was held at the RO in July 2012.  The Veteran, with the Veterans Law Judge's permission, did not attend the hearing due to health issues.  The Veteran's representative provided evidence on the Veteran's behalf.  A transcript of the hearing has been associated with the claims file.

The Board notes that the issue of entitlement to service connection for a neck disability was included by the RO in the statement of the case of July 2010.  However, in the VA Form 9 of September 2010, the Veteran restricted the appeal to the issues of entitlement to service connection for TMJ and a dental condition for purposes of treatment.  As the Veteran did not perfect an appeal with regard to the issue of entitlement to service connection for a neck disability, the Board has no jurisdiction over that issue.

The Board has also recharacterized the issue of entitlement to service connection for TMJ to more broadly include entitlement to service connection for a jaw disability pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  This issue now includes the issue of entitlement to service connection for an anterior open bite for which the Veteran submitted a claim in July 2009, even though that issue has not been adjudicated by the RO.  Given the Veteran's arguments regarding the issue of service connection for TMJ and for an anterior open bite, the Board finds that the Veteran is arguing similar disabilities and symptomatology and the issues are best considered as one.

These issues were previously remanded by the Board in February 2013 and January 2015.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The issue of entitlement to service connection for a back disability has been raised by the record in a June 23, 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  A jaw condition to include an anterior open bite and TMJ disability is not shown to be etiologically related to a disease, injury, or event in service.

2.   It is not shown that the Veteran has a dental disability for which compensation is payable; he does not meet the legal requirements for service connection for the limited purpose of receiving VA outpatient treatment; there is no indication of a current dental disability that is a residual of a combat wound or other trauma in service.

3.  The Veteran separated from service in August 1973 and did not submit his claim of service connection for a dental condition until January 2009.



CONCLUSIONS OF LAW

1.  A jaw condition to include an anterior open bite and TMJ disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2.  Service connection for a dental disability, for compensation purposes and/or for VA outpatient dental treatment purposes, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1712 (West 2002); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

Per the January 2015 remand instructions, the RO provided notice to the Veteran in a May 2015 letter which explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The January 2015 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Additionally, while the January 2015 letter was provided after the June 2009 rating decision, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Therefore, any defect as to notice is nonprejudicial.

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records, private records and the reports of a March 2009 VA examination.  Per the March 2013 Board remand instructions, the Veteran also underwent a VA examination in December 2013.

The March 2009 and December 2013 VA examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the March 2009 and December 2013 VA examination reports are sufficient upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In light of the above, the Board also finds that the RO substantially complied with the March 2013 and January 2015 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf, to include the July 2012 hearing testimony.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation: (1) explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Veterans Law Judge identified the issues on appeal, asked questions and elicited testimony in order to substantiate the claims, and accepted testimony on the matter from the Veteran's representative.  The Veterans Law Judge inquired as to the existence of outstanding medical evidence.  The hearing focused on the elements necessary to substantiate the claims.  Thus, there was substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c) (2).

The Veteran has not identified any outstanding, available evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.  Dental disabilities that may be compensable are set forth in 38 C.F.R. § 4.150.  They include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal diseases are to be considered service-connected only for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.

Factual Background and Analysis

Service treatment records show that the Veteran had six teeth extracted while in service.  The Veteran's September 1970 entrance examination reported that the Veteran had "dental carriers- to be repaired".  An October 1970 evaluation revealed that the Veteran had dental carriers evident on #2, 3, 14, 18, 19, 19 and 30.  Dental records showed that the Veteran had teeth numbered 14, 18 and 19 removed in October 1970.  In January 1971 he had teeth number 2, 3 and 30.  During service he had restorations on teeth number 20, 29, 31, 7, 10 and 15.  His July 1972 separation examination demonstrated that the Veteran was missing teeth 2, 3, 14, 18, 19 and 30.

The Veteran underwent a VA examination in March 2009.  He reported that he had experienced problems with his TMJ since 1971.  The Veteran reported that while he had 8 teeth pulled in service, he was later told by a dentist at Quantico, Virginia that he should not have had any teeth removed.  The Veteran claimed that while he was in service, they mistakenly pulled his teeth instead of the teeth of another Marine who had a similar last name.  He claimed that all of his current problems were related to the dentist in service mistakenly pulling his good teeth.  The diagnosis was normal TMJ examination without evidence of temporomandibular disorder.  He also had a loss of MODB tooth structure (probable missing restoration) which was not related to trauma during his military service.  He also had severe periodontal disease associated with tooth number 15 which was not related to trauma during his military service.  Finally, the examiner concluded that there was no evidence of any dental or joint problem that could be considered to have occurred during his military service.

In a May 2009 letter, the Veteran's private dentist stated that in his initial evaluation, the Veteran had an anterior open bite which "may be contributing" to many of his symptoms.  The private dentist also indicated that there may be other reasons for his symptoms, "but a malocclusion may be the cause".  The dentist opined that "it is possible that having had that many teeth removed without concurrent replacement may have contributed to your problems long term".  The dentist noted that there was no history as to why the teeth were removed in the military.  Regarding whether the removal of his teeth was the cause of some of his symptoms, the dentist indicated that there were some contributing factors if the Veteran's pain and symptoms could be made to improve with appliance therapy.  If the appliance therapy did not improve his symptoms, then there may not be a relationship.

In a June 2013 correspondence, a private dentist indicated that the Veteran had an anterior open bite with TMJ soreness.  The dentist believed that the open bite was either partially or totally responsible for the TMJ and muscle symptoms.  The dentist however "can't say for sure" what the etiology of the dysfunctional occlusion was.  He did not have access to all of the Veteran's previous records.  He did note that it was "entirely possible" that the prolonged absence of posterior detention "could have been contributory to his current condition".  

Per the January 2013 Board remand instructions, the Veteran underwent a VA examination in December 2013.  The examiner noted that the Veteran suffered no in-service trauma except that he had teeth extracted.  The Veteran asserted that small difference in his records indicate that the military dentists extracted his good teeth based on his imminent transfer to Vietnam and his dental records were switched with someone who had a similar last name.  The examiner noted that there were no radiographs from the 1970 to 1972 period to verify the condition of the teeth at the time and the Veteran stated he was far too intimidated to argue with the treating dentist.  The Veteran also claimed that his loss of teeth resulted in his TMJ.  The examiner noted that on his entrance examination, the Veteran did report to have a history of severe tooth or gum trouble.  The examiner also noted that while the service treatment records demonstrate that 6 of his teeth were removed on different occasions, the Veteran asserted that they were all removed at one time and that he remembered going back to his dorm room with a bloody mouth.  There were no service treatment records indicating that there was excessive bleeding.  While the Veteran contended that another military dentist later found that there was no need to remove these 6 teeth, there was no statement in the record to confirm that this occurred.  Restorations were placed on 7, 9, 15, 20, 29 and 31 while in military service.  4 bridges were placed in his mouth in 1990 by a private dentist.  The examiner noted that the TMJ's appeared normal on radiograph and there was no history of trauma in military service.  The TMJ cartilage appeared normal on the radiographs.  The detention was in good condition with expected restorations and wear consistent with the stated age.

The examiner again noted that while the Veteran had his teeth extracted during his military service, the condition of the teeth that were extracted could not be fully determined from the existing records as the radiographs were missing.  The examiner could not find any correlation between the loss of these teeth and any TMJ symptoms.  The examiner noted that on the Veteran's entrance examination, the Veteran noted that he had severe tooth and gum problems.  The examiner opined that the Veteran's claim of TMJ related to military service was not caused by or a result of the extractions provided during his service.  The Veteran had sufficient detention remaining after extractions to preclude any significant change in his jaw relationship.  

The Veteran also had generalized mild-moderate periodontitis and anterior end-to-end occlusion with anterior open bite on left exists.  The mamelons remained intact at incisalis of these anterior left teeth, indicating that they have never been fully in occlusion or else these formations on the incisal edges would have been worn away as they are in most adults.  The examiner concluded that the Veteran's claimed oral condition related to military service was not caused by or a result of the extractions provided during his service as he had sufficient dentition remaining after extractions to preclude any significant change in his jaw.

In a May 2014 statement, the Veteran's mother reported that the Veteran did not have any dental problems until he went in to the Marines.

A.  Jaw Condition to include TMJ

Considering the claim for service connection for a jaw condition to include an anterior open bite and TMJ disability, in light of the record and the governing legal authority, the Board finds that the claim must be denied.

Initially, the Board notes there is some question as to whether a current TMJ disability exists.  While the May 2009 and December 2013 VA examiners noted normal TMJ examinations without evidence of temporomandibular disorder, the Veteran did have also had a loss of tooth structure (probable missing restoration) and severe periodontal disease.  Additionally, the private dentists in 
May 2009 and June 2013 indicated that the Veteran had an anterior open bite with TMJ soreness.  

Accordingly, when affording the Veteran the benefit of the doubt, the Board finds that the Veteran has a current jaw condition to include an anterior open bite and TMJ disability.  As there are current diagnoses of indicated that the Veteran had an anterior open bite with TMJ soreness, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

The Board notes that the Veteran's service treatment records demonstrate that he had teeth extracted.  However, the extraction of teeth in service is not considered dental trauma.  The term "service trauma" does not include the intended effects of treatment provided during service. See VAOPGCPREC 5-97.  The Veteran's service treatment records are also negative for any trauma or complaints related to his jaw or mouth.
The Veteran has not contended, and the evidence does not demonstrate, that he sustained any injury to the teeth or suffered from any qualifying disease of the jaw in service.  Nor is there any suggestion that he had any other condition listed among the compensable dental and oral conditions in the Rating Schedule.  See 38 C.F.R. § 4.150 (2015). 

The Board notes that there are conflicting medical opinions of record addressing the possibility of a relationship between the Veteran's current jaw condition to include an anterior open bite and TMJ disability and his service.  As noted above, in a May 2009 correspondence, a private dentist opined that "it is possible that having had that many teeth removed without concurrent replacement may have contributed" to the Veteran's problems.  The dentist also noted that there were some contributing factors of the teeth removal in service if the Veteran's pain and symptoms could be made to improve with appliance therapy.  

Conversely, the December 2013 VA examiner concluded that the Veteran's claimed oral condition related to military service was not caused by or a result of the extractions provided during his service while the March 2009 VA examiner opined that there was no evidence of any dental or joint problem that could be considered to have occurred during his military service.

In this regard, the Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

In this instance, the Board finds that the December 2013 opinion of the VA examiner to be the most probative.  

Regarding the May 2009 opinion of the private dentist, this opinion indicated that "it is possible that having had that many teeth removed without concurrent replacement may have contributed" to the Veteran's problems.  However, the Board notes that an examiner's opinion that a current disorder "could be" related to, or that there "may be" some relationship with, symptomatology in service makes the opinion of the examiner too speculative in nature and of little probative value.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative).  

In contrast, the December 2013 VA examiner provided an unequivocal and detailed medical opinion supported by a pertinent rationale based upon a review of the Veteran's claims file and an examination of the Veteran, when concluding that the Veteran's claimed oral condition related to military service was not caused by or a result of the extractions provided during his service.

When composing his December 2013 opinion, the VA examiner had the benefit of a review of the Veteran's claims file, and provided a more detailed rationale than the private dentist.   

For these reasons the Board finds the December 2013 VA examiner's opinion to be the most probative regarding the issue of whether the Veteran's current jaw condition to include an anterior open bite and TMJ disability is related to his service.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of the BVA to assess the credibility and weight to be given the evidence.") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, supra, (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

Given that the most probative opinion is against a finding of a relationship between a jaw condition to include an anterior open bite and TMJ disability and his service and his service, the Board finds that service connection is not warranted.

The Board notes the Veteran's contentions regarding the etiology of his claimed jaw condition to include an anterior open bite and TMJ and a dental condition.  To the extent that the Veteran himself and his mother contend that a medical relationship exists between his claimed current disabilities and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that the jaw condition and dental condition disabilities are not disabilities subject to lay diagnosis as these diagnoses requires medical training.  More significantly, the Veteran and his mother do not have the medical expertise to provide an opinion regarding the jaw condition to include an anterior open bite and TMJ and a dental condition etiologies.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  

Thus, the Veteran's assertions that there is a relationship between his claimed jaw condition to include an anterior open bite and TMJ and his service are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As the preponderance of the evidence is against the Veteran's claims, service connection must be denied.  38 C.F.R. §§ 3.1(m) & (n), 3.102, 3.301. 

B.  Dental Treatment

The Veteran is claiming service connection for a dental disability due to tooth extractions during service.  The Veteran specifically claims that the teeth were erroneously removed as the treatment providers mistook the Veteran for someone who had a similar last name.

In this regard, the Court of Appeals for Veterans Claims has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).

The Board will first address the claim of entitlement to service-connected compensation benefits.  As noted above, the service treatment records show that the Veteran had dental treatment during service. 

The Board finds that service connection for dental trauma has not been established.  Dental disorders which may be compensable include irreplaceable missing teeth, and disease and damage to the jaw.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  However, tooth loss is only compensable where it is due to loss of substance of the body of the maxilla or mandible without loss of continuity.  Further, the Note immediately following that code states, "These ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."  Id. Even if the Veteran had teeth removed during service as he states, there is no probative evidence of record that the loss of teeth was caused by loss of substance of the body of the maxilla or mandible.  The Veteran has not contended, and the evidence does not demonstrate, that he sustained any injury to the teeth or suffered from any qualifying disease of the jaw in service.  Nor is there any suggestion that he had any other condition listed among the compensable dental and oral conditions in the Rating Schedule.  See 38 C.F.R. § 4.150 (2015). 

The extraction of teeth in service is not considered dental trauma.  The term "service trauma" does not include the intended effects of treatment provided during service.  See VAOPGCPREC 5-97.  Thus, the criteria for a compensable rating for dental disability have not been met.

Having determined that the evidence does not support an allowance of service-connected compensation benefits, the Board must now consider whether service connection may be established solely for the purpose of outpatient treatment. 

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  In determining service connection, the condition of teeth and periodontal tissues at the time of entry into active duty will be considered.  Treatment during service, including filling or extraction of a tooth, or placement of a prosthesis, will not be considered evidence of aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service.  See 38 C.F.R. § 3.381.

With respect to dental conditions noted at entry and treated during service, 38 C.F.R. § 3.381 sets forth principles for determining whether a grant of service connection for treatment purposes is warranted:

(1)  Teeth noted as normal at entry will be service-connected if they were filled or extracted after 180 days or more of active service.

(2)  Teeth noted as filled at entry will be service-connected if they were extracted, or if the existing filling was replaced, after 180 days or more of active service.

(3)  Teeth noted as carious but restorable at entry will not be service-connected on the basis that they were filled during service.  However, new caries that developed 180 days or more after such a tooth was filled will be service-connected.

(4)  Teeth noted as carious but restorable at entry, whether or not filled, will be service-connected if extraction was required after 180 days or more of active service.

(5)  Teeth noted at entry as non-restorable will not be service-connected, regardless of treatment during service.

(6)  Teeth noted as missing at entry will not be service connected, regardless of treatment during service.

In addition to the above principles, 38 C.F.R. § 3.381(f) indicates specific dental conditions that will not be considered service-connected for treatment purposes:

 (1) Calculus;

 (2) Acute periodontal disease;

 (3) Third molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; and

 (4) Impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service.

Finally, 38 C.F.R. § 3.381(g) provides that teeth extracted because of chronic periodontal disease will be service-connected only if they were extracted after 180 days or more of active service.

Outpatient dental treatment may be authorized by the Chief, Dental Service, for beneficiaries defined in 38 U.S.C. 1712(b) and 38 CFR 17.93 to the extent prescribed and in accordance with the applicable classification and provisions. 

(a) Class I. Those having a service-connected compensable dental disability or condition, may be authorized any dental treatment indicated as reasonably necessary to maintain oral health and masticatory function.  There is no time limitation for making application for treatment and no restriction as to the number of repeat episodes of treatment. 

(b) Class II. (2)(i) Those having a service-connected noncompensable dental condition or disability shown to have been in existence at time of discharge or release from active service, which took place before October 1, 1981, may be authorized any treatment indicated as reasonably necessary for the one-time correction of the service-connected noncompensable condition, but only if: (A) They were discharged or released, under conditions other than dishonorable, from a period of active military, naval or air service of not less than 180 days.  (B) Application for treatment is made within one year after such discharge or release.  (C) Department of Veterans Affairs dental examination is completed within 14 months after discharge or release, unless delayed through no fault of the veteran.  (ii) Those veterans discharged from their final period of service before August 13, 1981, who had reentered active military service within one year from the date of a prior discharge or release, may apply for treatment of service-connected noncompensable dental conditions relating to any such prior periods of service within one year of their final discharge or release.  (iii) If a disqualifying discharge or release has been corrected by competent authority, application may be made within one year after the date of correction. 

(c) Class II (a). Those having a service-connected noncompensable dental condition or disability adjudicated as resulting from combat wounds or service trauma may be authorized any treatment indicated as reasonably necessary for the correction of such service-connected noncompensable condition or disability.

(d) Class II (b). Those having a service-connected noncompensable dental condition or disability and who had been detained or interned as prisoners of war  for a period of less than 90 days may be authorized any treatment as reasonably necessary for the correction of such service-connected dental condition or disability. 

(e) Class II(c). Those who were prisoners of war  for 90 days or more, as determined by the concerned military service department, may be authorized any needed dental treatment. 

(f) Any veteran who had made prior application for and received dental treatment from the Department of Veterans Affairs for noncompensable dental conditions, but was denied replacement of missing teeth which were lost during any period of service prior to his/her last period of service may be authorized such previously denied benefits under the following conditions: (1) Application for such retroactive benefits is made within one year of April 5, 1983. (2) Existing Department of Veterans Affairs records reflect the prior denial of the claim. All Class IIR (Retroactive) treatment authorized will be completed on a fee basis status. 

(g) Class III. Those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability may be authorized dental treatment for only those dental conditions which, in sound professional judgment, are having a direct and material detrimental effect upon the associated basic condition or disability. 

(h) Class IV. Those whose service-connected disabilities are rated at 100% by schedular evaluation or who are entitled to the 100% rate by reason of individual unemployability may be authorized any needed dental treatment. 

(i) Class V. A veteran who is participating in a rehabilitation program under 38 U.S.C. chapter 31 may be authorized such dental services as are professionally determined necessary for any of the reasons enumerated in §17.47(g). 

(j) Class VI. Any veterans scheduled for admission or otherwise receiving care and services under chapter 17 of 38 U.S.C. may receive outpatient dental care which is medically necessary, i.e., is for dental condition clinically determined to be complicating a medical condition currently under treatment.  38 C.F.R. § 17.161 (2015).

For veterans discharged before October 1, 1981, the regulations require the veteran to apply for VA dental treatment within one year of discharge from the service.  38 C.F.R. § 17.161(b) (2i) (B) (2015).  The Veteran was discharged from service in August 1973, and the claims folder does not contain an application for VA dental treatment dated within one year of separation.  The present claim was submitted in January 2009.  Therefore, the Veteran did not make application for treatment within the required time period, and service connection for treatment purposes on this basis must be denied.

In addition, the Veteran does not have a compensable service-connected dental disability, does not have a service-connected disability that is being aggravated by a dental condition, is not participating in a VA rehabilitation program, and is not scheduled for admission to a hospital with a dental condition which is clinically determined to be complicating a medical condition currently under treatment. Likewise, the Veteran is not a former prisoner of war and is not claiming that a dental condition resulted from a combat wound or other service trauma as would entitle him to one time outpatient dental care.  See 38 C.F.R. § 17.161 (2015).

Given the foregoing, there is no basis for an award of service connection for treatment purposes.  Accordingly, this aspect of the appeal must be denied.


ORDER

Entitlement to service connection for a jaw condition to include an anterior open bite and TMJ is denied.
 
Entitlement to service connection for a dental condition for treatment is denied.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


